DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-9, and the following species, in the reply filed on 03/29/22 is acknowledged.  Upon further consideration the restriction requirement between groups I and II is withdrawn and claims 10-13 are rejoined but the election of species requirement is maintained.  Claims 1-13 are thus under examination because no claims are currently directed to non-elected species.

    PNG
    media_image1.png
    323
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    747
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 12 recites a curl property that is only enabled in the present specification via the claimed examples without any guidance provided for achieving the claimed property with the full scope of the amounts of ingredients recited for the claimed composition and with the full scope of the claimed substrate materials and substrate thicknesses.  The breadth of the claimed amounts of ingredients in the composition (which is unlimited in claim 12) is so broad as to require undue experimentation to arrive at the claimed property (testing amongst all the possible amounts of ingredients in the claimed composition beyond the narrow amounts used in the examples).  The molar ratio of claim 2 would be sufficiently narrowed to allow for reasonable experimentation.  Likewise, the type and thickness of the substrate material is so broad as to require undue experimentation to arrive at the claimed property (testing amongst all the possible types and thicknesses of substrate beyond the types and thicknesses used in the examples).  Both the amount of ingredients in the composition and the type and thickness of substrate material would be expected to affect the claimed curl property.
Upon applying the Wands factors to claim 12, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the amount of ingredients in the composition and the type and thickness of substrate relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various amounts of ingredients in the composition and types and thicknesses of substrate without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain amounts of ingredients in the composition and types and thicknesses of substrate, see e.g., the examples, without any corresponding direction provided for achieving the claimed property with the broader amounts of ingredients in the composition and types and thicknesses of substrate as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 4, 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 does not appear to further limit claim 1 (claim 1 already requires that there are chemical bonds with the compound of formula 3) such the scope of the claim is indefinite and the claim appears to be in improper dependent form.  Claim 3 is thus also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites “the molar ratio” but only specifies one relative basis for calculating the ratio (just formula 3) whereas a ratio requires two relative basis, such that the scope of claim 4 is unclear.
Claim 11 recites “SH” which does not appear to be a proper value in the pencil hardness scale and therefore the claim is vague.
Claim 12 recites a property with “curl” in parenthesis such that it is unclear if this is a required aspect of the property or not.  It is also unclear how to measure/test for the property because the claim recites no methodology (e.g., temperature of the film?, size of the sample?, type of substrate material?, thickness of substrate?, where on the “bottom” of the film and where on the “edge” of the film are the relevant measurement points, i.e., center to center?, etc.).
Claim 13 appears to recite a trademark in parenthesis which renders the claim indefinite.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  MPEP 2173.05(u).
Claim 13 is also vague because it is unclear how to measure/test for the property because the claim recites no methodology (e.g., temperature of the film?, type of substrate material?, thickness of substrate?, etc.).
Claims 12 and 13 are also unclear because they recite properties “based on” a thickness range such that it is unclear if this is a required thickness in the coating film (independent of the property) or if the film does not need to have that thickness as long as the materials used for the coating layer would have the claimed properties if tested with a sample having the claimed thickness (i.e., is the thickness just part of the testing methodology or is it an independent requirement of the film?). 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Wooruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. 2016/0154436) in view of Lejeune et al. (U.S. 2007/0179268).
Regarding claims 1-13, Woo discloses a composition for a hard coating flexible film that comprises the reaction product (formed via chemical bonds) of glycidoxypropyltrimethoxysilane and dimethyldimethoxysilane (Applicant’s elected species, and as in claims 1 and 7) with an overlapping ratio of these ingredients as in claims 2-4 (assuming that claim 4 is directed to a ratio of formula 1 for formula 3), and with an overlapping molecular weight and dispersity as in claim 8, and with additives overlapping claim 9, ([0029]-[0034], [0042], [0046]-[0049]).  Woo also discloses that the above organopolysiloxane may be (optionally) crosslinked via a glycidyl ether of, e.g., polyethylene glycol, such that ethylene glycol (as in claim 5) would be part of the overall polysiloxane reaction product (after crosslinking) because ethylene glycol is reacted/chemically bonded in order to produce the glycidyl ether which then reacts/chemically bonds with the polysiloxane and because the claims do not preclude the diol from being reacted with non-claimed ingredients (i.e., to form it into a glycidyl ether) before being reacted with the polysiloxane ([0054]-[0059]).  Based on the ethyleneglycol di(3,4-epoxycyclohexylmethyl)ether in [0055] and the weight ratio in [0059] the converted molar ratio of ethylene glycol used to form the glycidyl ether (based on the weight of glycidyl ether) compared to the molar amount of siloxane resin appears to overlap the molar ratio of claim 6.
Woo discloses forming the hard coating composition on a base substrate (as in claim 10) of, e.g., polyimide with overlapping thicknesses as in the present specification and claims 12-13, ([0085]-[0088]) and with a hardness value and curvature radius overlapping claims 11 and 13 ([0083]).
Woo does not disclose reacting ethylene glycol directly with the silane compounds (though the indirect reaction discussed above is sufficient to read on the present claims).  However, Lejeune is also directed to polymerizing silane compounds that include glycidoxy functional silane compounds (as in Woo) and teaches that VOCs can be minimized if the silane compounds are reacted with alkylene diol compounds at molar amounts of the alkylene diol compound relative to the silane compounds that overlap the claimed range, as in claims 5 and 6 (see abstract, [0002], [0013]-[0016], [0026], [0117], [0159]-[0160], and claims 14-16).  Thus, it would have been obvious to have used the alkane diol reactants from Lejeune directly with the silane compounds of Woo because Lejeune teaches that such a reaction produces less VOCs.
Based on the above, modified Woo teaches a coated film with overlapping base substrate material and thickness and overlapping coating layer ingredient type and amounts and overlapping coating layer thickness compared to the present application and therefore those overlapping embodiments in modified Woo will inherently produce the same properties as in the present application (as in claims 11-13, although claims 11 and 13 are also explicitly taught in Woo anyway, see above).


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787